DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the encapsulation layer that seals the first island" in line 11. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the encapsulation layer that seals the first island” relates back to “an encapsulation layer” (line 8), which suggest that there is one encapsulation layer that seals the first island and the second island, but the limitation of “wherein the encapsulation layer that seals the first island includes an organic encapsulation layer, and the encapsulation layer that seals the second island does not include an organic encapsulation layer” suggest that the encapsulation layer that seals the first island and the encapsulation layer that seals the second island are two separate encapsulation layers and not a single encapsulation layer as suggested by the limitation recited in line 8. As such the claim is unclear and indefinite.
Claim 1 recites the limitation “the encapsulation layer that seals the second island" in line 12. There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the encapsulation layer that seals the second island” relates back to “an encapsulation layer” (line 8), which suggest that there is one encapsulation layer that seals the first island and the second island, but the limitation of “wherein the encapsulation layer that seals the first island includes an organic encapsulation layer, and the encapsulation layer that seals the second island does not include an organic encapsulation layer” suggest that the encapsulation layer that seals the first island and the encapsulation layer that seals the second island are two separate encapsulation layers and not a single encapsulation layer as suggested by the limitation recited in line 8. As such the claim is unclear and indefinite.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. 20170278920 in view of KAMIYA et al. 20160043346 (Kamiya).

    PNG
    media_image1.png
    706
    485
    media_image1.png
    Greyscale



Regarding claim 1, figs. 1, 3, 9-11 of Park discloses a display device, comprising: 
a first island 101 (par [0123]) that includes a first display element 200 disposed on a substrate 100; 
a second island 101 that includes a second display element 200 disposed on the substrate wherein the second island is spaced apart from the first island (see fig. 1 showing A which has four islands); 
a plurality of connection parts 102 that connect the first island to the second island; 
through parts V formed between the plurality of connection parts and that penetrate into the substrate (see fig. 11 above); and 
an encapsulation layer 300 that seals the first island and the second island (300 of firs island and 300 for second island, see par [0123] - N display units 200, N encapsulation layers 300 may be formed).
Park does not disclose wherein the encapsulation layer includes a first inorganic encapsulation layer and a second inorganic encapsulation layer, wherein the encapsulation layer that seals the first island includes an organic encapsulation layer, and the encapsulation layer that seal the second island does not include an organic encapsulation layer.


    PNG
    media_image2.png
    641
    729
    media_image2.png
    Greyscale

However, fig. 3 of Kamiya discloses a first display element disposed on a substrate; a second display element disposed on the substrate; and encapsulation layer that seals the display element and the second display elements, wherein the encapsulation includes a first inorganic encapsulation layer 15A and a second inorganic encapsulation layer 15C, wherein the encapsulation layer (15A/B/C) that seals the first island includes an organic encapsulation layer 15B, and the encapsulation layer (15A/C) that seal the second island does not include an organic encapsulation layer.
The teaching of Kamiya is applicable to Park teaching of having display elements on different islands.
In view of such teaching, it would have been obvious to forma  display device of Park further comprising wherein the encapsulation layer includes a first inorganic encapsulation layer and a second inorganic encapsulation layer, wherein the encapsulation layer that seals the first island includes an organic encapsulation layer, and the encapsulation layer that seal the second island does not include an organic encapsulation layer such as taught by Kamiya in order to prevent the pin hole which is caused by a foreign particle from being formed in the multi-barrier.

Regarding claim 2, Kamiya discloses wherein the organic encapsulation layer covers dust material contained in the display element, and the resulting structure would have been one comprising wherein the organic encapsulation layer covers dust material contained in the first island.

Regarding claim 3, fig. 10 of Park discloses an embodiment comprising wherein a first inorganic encapsulation layer and a second inorganic encapsulation layer are further disposed on the plurality of connection parts.
As such it would have been obvious to form a display device of Park and Kamiya comprising wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer are further disposed on the plurality of connection parts in order to provide protection from external elements to the connection parts as well.

Regarding claim 4, fig. 10 of Park discloses an embodiment wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer cover sides of the through parts.
As such it would have been obvious to form a display device of Park and Kamiya comprising wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer cover sides of the through parts in order to provide protection from external elements to the through parts as well.

Regarding claim 5, par [0024] of Park discloses further comprising: wirings disposed in the plurality of connection parts and that transmit electrical signals to the first and second islands: and fig. 3 of Park discloses a step difference compensation layer 219 disposed between a substrate 202 (buffer 202 may be formed on both the island 101 and the connection unit 102 – [par [0082]) of the plurality of connection parts and the wirings wherein the step difference compensation layer includes an organic material (219 is organic – par [0104]).

Regarding claim 6, fig. 3 of KImiya discloses wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer in the first island are in contact with each other beyond an edge of the organic encapsulation layer. The resulting structure would have been one meeting all the limitations of the claimed invention.

Regarding claim 7, Kimaya discloses wherein the organic encapsulation layer is disposed between the first inorganic encapsulation layer and the second inorganic encapsulation layer.

Regarding claim 8, fig. 9 of Park discloses wherein each of the first and second display elements includes a pixel electrode, an intermediate layer, and an opposite electrode, and the pixel electrode is positioned on a top surface of a planarization layer 209, and a pixel-defining layer 219 is positioned on the planarization layer and covers edges of the pixel electrode.

Regarding claim 9, fig. 3 of Kimaya discloses wherein the first inorganic encapsulation layer covers dust material contained on the opposite electrode (see 15A cover bottom side of E which is on bottom of the opposite electrode).  
 
Regarding claim 10, fig. 9 of Park discloses further comprising: a thin-film transistor disposed between the substrate and the planarization layer; a lower planarization layer 206 disposed between the thin-film transistor and the planarization layer; and a connection metal (source and drain electrodes) disposed on the lower planarization layer.

Regarding claim 11, fig. 11 of Park discloses further comprising a dam part D disposed on the first inorganic encapsulation layer of the first island and surrounds the organic encapsulation layer.
 
Regarding claim 18, fig. 3 of Park discloses (see claim 1 rejection) a display device, comprising: 
a plurality of islands 101 spaced apart from each other, where each island includes a display element 200 disposed on a substrate 1000; 
a plurality of connection parts 102 that interconnect the plurality of islands; 
through parts V formed between the plurality of connection parts, and wherein the through pars penetrate into the substrate (see fig. 11); and 
an encapsulation layer 300 that covers the plurality of islands.
Park does not disclose wherein the encapsulation layer includes a first inorganic encapsulation layer and a second inorganic encapsulation layer, wherein the encapsulation layer includes an organic encapsulation layer on an island that contains dust material, but not on an island that lacks dust material.


    PNG
    media_image2.png
    641
    729
    media_image2.png
    Greyscale

However, fig. 3 of Kamiya discloses a first display element disposed on a substrate; a second display element disposed on the substrate; and encapsulation layer that seals the display element and the second display elements, wherein the encapsulation includes a first inorganic encapsulation layer 15A and a second inorganic encapsulation layer 15C, wherein the encapsulation layer includes an organic encapsulation layer 15B on an first display element that contains dust material E, but not on a second display element that lacks dust material.

In view of such teaching, it would have been obvious to forma  display device of Park further comprising wherein the encapsulation layer includes an organic encapsulation layer on an island that contains dust material, but not on an island that lacks dust material such as taught by Kamiya in order to prevent the pin hole which is caused by a foreign particle from being formed in the multi-barrier.

Regarding claim 19, fig. 3 of Kamiya discloses wherein the organic encapsulation layer is disposed between the first inorganic encapsulation layer and the second inorganic encapsulation layer on the island that contains dust material, and fig. 11 of Park discloses the first inorganic encapsulation layer and the second inorganic encapsulation layer in the island that contains dust material are in contact with each other beyond an edge of the organic encapsulation layer.
As such the resulting structure would have been one wherein the organic encapsulation layer is disposed between the first inorganic encapsulation layer and the second inorganic encapsulation layer on the island that contains dust material, and the first inorganic encapsulation layer and the second inorganic encapsulation layer in the island that contains dust material are in contact with each other beyond an edge of the organic encapsulation layer.

Regarding claim 20, fig. 11 of Park discloses further comprising a dam part D disposed on the first inorganic encapsulation layer of the island that contains the dust material and that surrounds the organic encapsulation layer.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829